COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Elizabeth Copeland v. Barry Copeland

Appellate case number:    01-14-00680-CV

Trial court case number: 2012-39055

Trial court:              311th District Court of Harris County

       The motion for rehearing filed on April 16, 2015 is DENIED.
       It is so ORDERED.

Judge’s signature: __/s/_Rebeca Huddle
                       X Acting for the Court

Panel consists of Justices Jennings, Higley, and Huddle.

Date: May 7, 2015